Exhibit 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of December 19, 2005, by and between Commercial Capital Bank, FSB, a federal
savings bank, with its headquarters office located in the City of Irvine, Orange
County, California (the “Bank”), and Stephen H. Gordon, a California resident
(the “Employee”). References herein to “Holding Company” are references to
Commercial Capital Bancorp, Inc.

 

A. On September 13, 2001, the Bank and Employee entered into an employment
agreement.

 

B. The Bank now desires to enter into this Agreement with Employee pursuant to
which Employee would continue to be employed by the Bank as the Chairman of the
Board and Chief Executive Officer of the Bank, henceforth on the terms and
subject to the conditions set forth herein, and Employee desires to be so
employed.

 

On the basis of the foregoing facts, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and in further
consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:

 

1. Term.

 

(a) Subject to the provisions below, the Bank agrees to employ Employee, and
Employee agrees to be employed by the Bank, subject to the terms and conditions
of this Agreement, for a term of three (3) years (“the Term”) unless employment
is earlier terminated pursuant to the termination provisions of this Agreement,
commencing on the date first set forth above (the “Employment Period”).

 

(b) Subject to the notice provisions of this paragraph, on the first annual
anniversary of the date first above written and each annual anniversary
thereafter, the Term of this Agreement may be renewed or extended for one
(1) additional year after review and approval by the Board of Directors or a
duly authorized committee thereof. In the event the Bank or the Employee gives
written notice to the other party or parties hereto of such party’s or parties’
election not to extend the Term, with such notice to be given not less than
ninety (90) days prior to any such anniversary date, then this Agreement shall
terminate at the conclusion of its remaining Term.

 

(c) References herein to the Term of this Agreement and/or the Employment Period
shall refer both to the initial Term and successive Terms.

 

2. Duties and Authority. During the Employment Period, Employee shall devote all
necessary time, ability and attention to the business and affairs of the Bank.
Employee shall not directly render service of a business, commercial or
professional nature to any other person or organization other than the Holding
Company and its subsidiaries, without the consent of the Board of Directors.
However, nothing in this paragraph prohibits Employee from, or requires the
Board of Directors to approve or consent to Employee serving as an advisor or
Board member of a charitable or nonprofit organization or serving as an advisor
or director of any corporation which does not compete with the business of the
Bank, so long as such service does not materially interfere with the performance
of employment duties. Employee agrees that during the Employment Period,



--------------------------------------------------------------------------------

he will use his best efforts, skill and abilities to promote the Bank’s
interests and to serve as the Chairman of the Board and Chief Executive Officer
of the Bank. Employee shall perform such customary, appropriate and reasonable
executive duties as are normally assigned to a person with such position at
other banks, including such duties as are delegated to him from time to time by
the Board of Directors. Employee shall report directly to the Bank’s Board of
Directors. The Bank shall also cause the Employee to be nominated and management
proxies will be voted to elect Employee as a director of both the Bank and
Holding Company during the entire Employment Period.

 

3. Bank’s Authority. Employee agrees to observe and comply with the Bank’s
policies and procedures as adopted by the Board of Directors regarding
performance of his duties and to carry out and to perform orders, directions and
policies stated by the Board of Directors to him periodically, either orally or
in writing.

 

4. Compensation.

 

(a) The Bank agrees to pay to Employee during each year of this Agreement an
annual base salary of $925,750, beginning on the date first set forth above and
payable in accordance with the Bank’s standard bi-weekly payroll policy and
subject to such withholding as required by law or policy. The base salary shall
be reviewed annually by the Bank’s Board of Directors, on or before January 31st
of each year for that year, and may be changed by mutual agreement of the
parties.

 

(b) The Employee will become eligible to receive from the Bank a bonus or
bonuses and, if recommended to the Holding Company, to receive from the Holding
Company stock options and restricted stock awards, in either case, in such
amount as, in such a manner as, and at such time as, the Board of Directors or a
duly authorized committee thereof, in its discretion, determines is appropriate.

 

(c) The Bank shall provide a car allowance of $1,000 per month during the
Employment Period.

 

(d) During the Employment Period, Employee shall be eligible to participate in
any retirement, pension or profit-sharing plan, including any non-qualified,
deferred compensation or salary continuation plan, or similar employee benefit
plan or retirement or bonus program of the Bank or the Holding Company, to the
extent that he is eligible under the provisions of the plan and commensurate
with his position in relationship to other participants and pursuant to the
terms of the Bank or the Holding Company’s plans or program.

 

(e) The Bank agrees to provide medical, dental and other insurance, including
key man life and disability, for Employee on the same terms as provided for all
executive officers of the Bank.

 

5. Reimbursement of Expenses. The services required by the Bank will require
Employee to incur business, entertainment and community relations’ expenses and
the Bank hereby agrees to provide credit cards and charge accounts for
Employee’s use for such expenses. The Bank agrees to reimburse Employee for all
out-of-pocket expenses that are business related, upon submission of appropriate
documentation and approval by the Board of Directors or a committee

 

- 2 -



--------------------------------------------------------------------------------

thereof. Such expenses may include membership fees and dues to organizations
approved by the Board of Directors or a committee thereof. Each expense, to be
reimbursed, must be of a nature qualifying it as a proper deduction on the
income tax returns of the Bank as a business expense and not as deductible
compensation to Employee. The records and other documentary evidence submitted
by Employee to the Bank with each request for reimbursement of such expenses
shall be in the form required by applicable statutes and regulations issued by
appropriate taxing authorities for the substantiation of such expenditures as
deductible business expenses of the Bank and not as deductible compensation to
Employee.

 

6. Confidential Information. Employee agrees that he shall not, without the
prior written permission of the Bank in each case, publish, disclose or make
available to any other person, firm or corporation, either during or after the
termination of this Agreement, any confidential information which Employee may
obtain during the Employment Period, or which Employee may create prior to the
end of the Employment Period relating to the business of the Bank, or to the
business of any customer or supplier of any of them; provided, however, Employee
may use such information during the Employment Period for the benefit of the
Bank. Employee agrees to execute any and all such additional agreements and
instruments that the Bank may deem reasonably necessary in order to protect the
confidentiality of such confidential information or otherwise to effectuate the
purpose and intent of this Section 6. Prior to or at the termination of this
Agreement, Employee shall return all documents, files, notes, writings and other
tangible evidence of such confidential information to the Bank. This Section 6
shall survive the expiration or termination of this Agreement.

 

7. Covenant Not to Solicit Customers or Fellow Employees. Employee agrees that
for a period of eighteen (18) months following the termination of employment
with the Bank, he will not solicit, directly or indirectly, divert or attempt to
divert for himself or for any third party, the banking business of any customer
with whom the Bank had done business during the preceding one year period.
Employee recognizes and acknowledges that any customer list and financial
information concerning any of the Bank’s customers, as it may exist from time to
time, is a valuable, special and unique asset of the Bank’s business. Employee
further agrees not to solicit or hire, directly or indirectly, divert or attempt
to divert for himself or for any third party, the services of any officer or
employee of the Bank during such 18-month period. Employee agrees to execute any
and all such additional agreements and instruments that the Bank may deem
reasonably necessary in order to effectuate the purpose and intent of this
Section 7. This Section 7 shall survive the expiration or termination of this
Agreement.

 

8. Remedy. Employee understands that, because of the unique character of the
services to be rendered by Employee hereunder, the Bank would not have any
adequate remedy at law for the breach or threatened breach by Employee of any
one or more of the covenants set forth in this Agreement and therefore expressly
agrees that the Bank in addition to any other rights or remedies which may be
available to it, shall be entitled to injunctive and other equitable relief to
prevent or remedy a breach of this Agreement by Employee.

 

9. Termination of Employee Without Cause.

 

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Employee’s Term of employment under this Agreement, the provisions of this
Section shall apply.

 

- 3 -



--------------------------------------------------------------------------------

(b) As used in this Agreement, an “Event of Termination” shall mean and include
any one or more of the following: (i) the termination by the Bank or the Holding
Company of Employee’s full-time employment hereunder for any reason other than a
termination governed by Section 12 below, or termination for Cause, as defined
in Section 10(b) below; or (ii) Employee’s termination with good reason from the
Bank’s employ in accordance with Section 9(c) below upon any (A) failure to
elect or reelect or to appoint or reappoint Employee to the positions he has
been appointed to pursuant to Section 2, unless consented to by Employee, (B) a
material change in Employee’s function, duties, or responsibilities with the
Bank, which change would cause Employee’s position to become one of
substantially lesser responsibility, importance, or scope from the position and
attributes thereof described in Section 2 above, unless consented to by
Employee, (C) a relocation of Employee’s principal place of employment by more
than 30 driving miles from its location at the effective date of this Agreement,
unless consented to by the Employee, (D) a material reduction in the benefits
and perquisites to Employee from those being provided as of the effective date
of this Agreement, unless consented to by Employee, (E) a liquidation or
dissolution of the Bank or Holding Company, or (F) breach of this Agreement by
the Bank.

 

(c) Upon the occurrence of any event of a type described in clauses (ii)(A),
(B), (C), (D), (E) or (F), of Section 9(b), Employee shall have the right to
terminate with good reason his employment under this Agreement by delivering
written notice to the Bank not less than sixty (60) days following the
occurrence of such event, which termination with good reason shall be effective
only if such event shall not be cured within thirty (30) days after the Bank’s
receipt of such notice. The date of any Event of Termination shall be referred
to herein as the “Date of Termination.”

 

(d) Upon the occurrence of an Event of Termination by the Bank, the Bank shall
pay to Employee an amount equal to the greater of: (1) his base salary for the
remaining portion of the Term; or (2) three (3) times Employees highest annual
compensation for the last five (5) years (such payment, the “Severance
Payment”), as severance pay in lieu of and in substitution for any other claims
for salary and continued benefits hereunder (based on Employee’s base salary and
benefits prevailing at the time of termination). Such annual compensation shall
include base salary, commissions, bonuses, contributions or accruals on behalf
of Employee to any pension and profit sharing plans, including any
non-qualified, deferred compensation or salary continuation plans, any benefits
to be paid or received under any stock-based benefit plan, severance payments,
directors or committee fees and value of fringe benefits paid or to be paid to
the Employee during such years. At the election of the Employee, the Severance
Payment shall be made to Employee: (i) in a lump sum on the Date of Termination,
or (ii) on a bi-weekly basis in approximately equal installments over a period
ending not later than the date that is 2-1/2 months following the last day of
the calendar year in which the Date of Termination occurs. Payment of the
Severance Payment shall be in addition to all other sums owed to Employee under
applicable law for all periods prior to the Date of Termination, including,
without limitation, sums owed in respect of accrued bonus, if any, and
reimbursable expenses. Notwithstanding anything in this Agreement to the
contrary, no bonus shall be deemed to have been accrued unless and until any
such bonus has been duly authorized by the Bank’s Board of Directors or a duly
authorized committee thereof. Accrued bonuses shall mean the bonus amount(s)
determined in accordance with Section 4(b) hereof.

 

(e) With respect to any stock options issued to the Employee that were
outstanding on the Date of Termination, any options which were not exercisable
on the Date of

 

- 4 -



--------------------------------------------------------------------------------

Termination shall automatically become exercisable upon the Date of Termination,
and shall remain exercisable in full for a period of thirty (30) days.

 

(f) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued for the Employee and his previously covered dependents life, medical,
dental and disability coverage that the Employee agrees is substantially
equivalent to the coverage maintained by the Bank or the Holding Company for
Employee and his dependents prior to the Date of Termination at no cost to the
Employee, to the extent, if any, that the insurance carrier(s) will allow, and
except to the extent such coverage may be changed in its application to all Bank
or Holding Company employees. Such coverage shall cease upon expiration of the
remaining Term of this Agreement. If this coverage is not available, the Bank
will pay to Employee an amount equal to the monthly premiums paid to the carrier
for the coverage that was in force prior to the Date of Termination for the
remaining Term of this Agreement.

 

10. Termination of Employee for Cause.

 

(a) The Board of Directors may terminate Employee’s employment at any time, but
any termination by the Board of Directors for other than cause shall not
prejudice the Employee’s right to compensation or other benefits under the
Agreement. The Employee shall have no right to receive compensation or other
benefits for any period after termination for cause. Termination for cause shall
include termination because of the Employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of the contract.

 

(b) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Bank’s affairs by a notice served under section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(3) and (g)(1)),
the Bank’s obligations under this Agreement shall be suspended as of the date of
service unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may in its discretion (i) pay Employee all or part of
the compensation withheld while its contract obligations were suspended, and
(ii) reinstate (in whole or in part) any of its other obligations which were
suspended.

 

(c) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) or (g)(1)),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

(d) If the Bank is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act), all its obligations under this Agreement shall terminate
as of the date of default, but this paragraph (g) shall not affect any vested
rights of the contracting parties.

 

- 5 -



--------------------------------------------------------------------------------

(e) All obligations under this Agreement shall be terminated, except to the
extent it is determined that continuation of the Agreement is necessary for the
continued operation of the Bank:

 

(i) by the director of the Office of Thrift Supervision (the “Director”) or his
or her designee, at the time the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in 13(c) of the Federal Deposit Insurance Act; or

 

(ii) by the Director or his or her designee, at the time the Director or his or
her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition.

 

Any rights of the parties that have already vested, however, shall not be
affected by such action.

 

11. Termination Upon Employee’s Death; Effect of Termination on Other Plans.
Notwithstanding anything herein contained, if Employee shall die, this Agreement
shall terminate one (1) year from the date of Employee’s death, whereupon
Employee’s estate shall be entitled to receive his salary and any bonus earned
up through the date of termination. Such termination shall not affect any rights
which Employee may have at the time of his death pursuant to any of the Bank’s
plans or arrangements for insurance, stock options, or for any other death
benefit, bonus, or retirement benefit, which accrued rights thereafter shall be
enjoyed by Employee’s estate and continue to be governed by the provision of
such plans and arrangements to the extent they are not inconsistent with the
terms of this Agreement. The Bank will cause to be continued for the Employee’s
previously covered dependants’ life, medical and dental coverage that is
substantially equivalent to the coverage maintained by the Bank or the Holding
Company for Employee’s dependants prior to the Employee’s death at no cost to
the Employee. Such coverage shall cease upon the expiration of the remaining
Term of this Agreement. If this coverage is not available, the Bank will pay to
Employee an amount equal to the monthly premiums paid to the carrier for the
coverage that was in force prior to the date of the Employee’s death for the
remaining Term of this Agreement.

 

12. Change in Control.

 

(a) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item I (a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Holding Company within the meaning of the
Home Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act and
the Rules and Regulations promulgated by the OTS (or its predecessor agency), as
in effect on the date hereof (provided, that in applying the definition of
change in control as set forth under the rules and regulations of the OTS, the
Board of Directors shall substitute its judgment for that of the OTS); or
(iii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (A) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of voting
securities of the Bank or the Holding Company representing 20% or more of the
Bank’s or the Holding Company’s outstanding voting securities or right to
acquire such securities except for any voting securities of the Bank purchased
by the Holding Company and any voting securities purchased by any employee
benefit plan of the Bank or the Holding Company, or

 

- 6 -



--------------------------------------------------------------------------------

(B) individuals who constitute the Board of Directors on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Holding Company’s stockholders was approved by a Nominating Committee solely
comprised of members who are Incumbent Board members, shall be, for purposes of
this clause (B), considered as though he were a member of the Incumbent Board,
(C) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Holding Company or similar
transaction occurs or is effectuated in which the Bank or Holding Company is not
the resulting entity; provided, however, that such an event listed above will be
deemed to have occurred or to have been effectuated upon the receipt of all
required federal regulatory approvals not including the lapse of any statutory
waiting periods, or (D) a proxy statement shall be distributed soliciting
proxies from stockholders of the Holding Company, by someone other than the
current management of the Holding Company, seeking stockholder approval of a
plan of reorganization, merger or consolidation of the Holding Company or Bank
with one or more corporations as a result of which the outstanding shares of the
class of securities then subject to such plan or transaction are exchanged for
or converted into cash or property or securities not issued by the Bank or the
Holding Company shall be distributed; or (E) a tender offer is made and accepted
for 20% or more of the voting securities of the Bank or Holding Company then
outstanding.

 

(b) If a Change in Control has occurred pursuant to Section 12(a) above or the
Board of Directors has determined that a Change in Control has occurred,
Employee shall be entitled to the benefits provided in paragraphs (c) and (d) of
this Section 12 upon his subsequent termination of employment at any time during
the Term of this Agreement due to: (1) Employee’s dismissal or (2) Employee’s
voluntary resignation for good reason unless such termination is because of his
death or Termination for Cause.

 

(c) Upon Employee’s entitlement to benefits pursuant to Section 12(b), the Bank
shall pay Employee, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to the greater of: (1) the payments due for the
remaining Term of the Agreement; or (2) three (3) times Employee’s highest
annual compensation for the last five (5) years (such payment, solely for
purposes of this Section 12, the “Change in Control Payment”). Such annual
compensation shall include base salary, commissions, bonuses, contributions or
accruals on behalf of Employee to any pension and profit sharing plans,
including any non-qualified, deferred compensation or salary continuation plans,
any benefits to be paid or received under any stock-based benefit plan,
severance payments, directors or committee fees and value of fringe benefits
paid or to be paid to the Employee during such years. At the election of the
Employee, the Change in Control Payment shall be made to Employee: (i) in a lump
sum on or as soon as practicable following the Date of Termination, or (ii) on a
bi-weekly basis in approximately equal installments over a period ending not
later than the date that is 2-1/2 months following the last day of the calendar
year in which the Date of Termination occurs. Payment of the Change in Control
Payment shall be in addition to all other sums owed to Employee under applicable
law for all periods prior to the Date of Termination, including, without
limitation, sums owed in respect of accrued bonus, if any, and reimbursable
expenses. Notwithstanding anything in this Agreement to the contrary, no bonus
shall be deemed to have been accrued unless and until any such bonus has been
duly authorized by the Bank’s Board of Directors or a duly authorized committee
thereof. Such

 

- 7 -



--------------------------------------------------------------------------------

payments shall not be reduced in the event Employee obtains other employment
following termination of employment.

 

(d) Upon the Employee’s entitlement to benefits pursuant to Section 12(b), the
Bank will cause to be continued for the Employee and his previously covered
dependents life, medical, dental and disability coverage that the Employee
agrees is substantially equivalent to the coverage maintained by the Bank for
Employee and his dependents prior to his termination at no cost to the Employee.
Such coverage and payments shall cease upon the expiration of thirty-six months
following the Date of Termination. If this coverage is not available, the Bank
will pay to Employee an amount equal to the monthly premiums paid to the carrier
for the coverage that was in force prior to the Date of Termination for
thirty-six months from the Date of Termination.

 

13. Parachute Payment Provision.

 

(a) The following limitation shall apply in the event, but only in the event,
that any payment received or to be received by Employee pursuant to this
Agreement (“Payment”) would constitute a parachute payment within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”):

 

The aggregate present value of those Payments shall be limited in amount to the
greater of the following dollar amounts (the “Benefit Limit”):

 

(i) 2.99 times Executive’s Average Compensation, or

 

(ii) Payments under this Agreement after taking into account any excise tax
imposed under Code Section 4999 on those Payments.

 

The present value of the Payments will be measured as of the Change in Control
and determined in accordance with the provisions of Code Section 280G(d)(4).

 

As used in this Section 13(a), the term “Average Compensation” means the average
of Employee’s W-2 wages from the Bank for the five (5) calendar years (or such
fewer number of calendar years of employment with the Bank) completed
immediately prior to the calendar year in which the Change of Control is
effected. Any W-2 wages for a partial year of employment will be annualized, in
accordance with the frequency which such wages are paid during such partial year
before inclusion in Average Compensation.

 

(b) For purposes of the foregoing Benefit Limit, in the event there is any
disagreement between Employee and the Bank as to whether one or more payments to
which Employee becomes entitled under this Agreement constitute parachute
payments under Code Section 280G or as to the determination of the present value
thereof, such dispute will be resolved as follows:

 

(i) In the event temporary, proposed or final Treasury Regulations in effect at
the time under Code Section 280G (or applicable judicial decisions) specifically
address the status of any such payment or the method of valuation therefor, the
characterization afforded to such payment by the Treasury Regulations (or such
decisions) will, together with the applicable valuation methodology, be
controlling.

 

- 8 -



--------------------------------------------------------------------------------

(ii) In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any payment in dispute, the matter will be submitted for
resolution to a nationally-recognized independent accounting firm mutually
acceptable to Employee and the Bank (“Independent Accountant”). The resolution
reached by the Independent Accountant will be final and controlling; provided,
however, that if in the judgment of the Independent Accountant, the status of
the payment in dispute can be resolved through the obtainment of a private
letter ruling from the Internal Revenue Service, a formal and proper request for
such ruling will be prepared and submitted, and the determination made by the
Internal Revenue Service in the issued ruling will be controlling. All expenses
incurred in connection with the retention of the Independent Accountant and (if
applicable) the preparation and submission of the ruling request shall be borne
by the Bank.

 

(c) To the extent the aggregate present value of Employee’s Payments pursuant to
Section 12 would exceed the Benefit Limit, the salary payments will first be
reduced, and then accelerated vesting of Employee’s options would be reduced, to
the extent necessary to assure that such Benefit Limit is not exceeded.

 

14. Modification. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by written instrument duly executed by each party. Notwithstanding the
foregoing, Employee agrees that if subsequent to the date hereof, Bank
determines in its sole discretion that modification(s) to this Agreement become
necessary solely for the purpose of ensuring that the Agreement does not provide
for the deferral of compensation as defined under Section 885 of the recently
enacted American Jobs Creation Act of 2004, Pub. Law No. 108-357, 118 Stat.
1418, which added Section 409A to the Internal Revenue Code, and regulations and
other guidance promulgated there under, such modification(s) may be unilaterally
imposed by the Bank, and shall be binding on this Agreement, and the Employee’s
consent to such modification(s) need not be obtained for the purpose of
effectuating such modification(s).

 

15. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested or delivered against receipt to the party at the address set
forth following the signature line of this Agreement or to such other address as
the party shall have furnished in writing. Notice to the estate of Employee
shall be sufficient if addressed to Employee as provided in this Section 15. Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.

 

16. Dispute Resolution Procedures. Except with respect to any claim for
equitable relief (the pursuit of which shall not be subject to the provisions of
this Section 16), any controversy or claim arising out of this Agreement or the
Employee’s employment with the Bank or the termination thereof, including, but
not limited to, any claim of discrimination under state or federal law, shall be
settled by binding arbitration in accordance with the Rules of the American
Arbitration Association; and judgment upon the award rendered in such
arbitration shall be final and may be entered in any court having jurisdiction
thereof. Notice of the demand for arbitration shall be filed in writing with the
other party to this Agreement and with the American Arbitration Association. In
no event shall the demand for arbitration be made after the date when the
institution of legal or equitable proceedings based on such claim, dispute or
other matter in question would be

 

- 9 -



--------------------------------------------------------------------------------

barred by the applicable statute of limitations. This agreement to arbitrate
shall be specifically enforceable under the prevailing arbitration law. Any
party desiring to initiate arbitration procedures hereunder shall serve written
notice on the other party. The parties agree that an arbitrator shall be
selected pursuant to these provisions within thirty (30) days of the service of
the notice of arbitration. In the event of any arbitration pursuant to these
provisions, the parties shall retain the rights of all discovery provided
pursuant to the California Code of Civil Procedure and the Rules thereunder. Any
arbitration initiated pursuant to these provisions shall be on an expedited
basis and the dispute shall be heard within one hundred twenty (120) days
following the serving of the notice of arbitration and a written decision shall
be rendered within sixty (60) days thereafter. All rights, causes of action,
remedies and defenses available under California law and equity are available to
the parties hereto and shall be applicable as though in a court of law. The
parties shall share equally all costs of any such arbitration.

 

17. Miscellaneous.

 

(a) This Agreement is drawn to be effective in the State of California and shall
be construed in accordance with California laws, except to the extent superseded
by federal law. The parties specifically acknowledge that while the restrictions
contained in Section 131 of the Federal Deposit Insurance Corporation
Improvement Act of 1991, relating to the payment of bonuses and increases for
senior executive officers of institutions which are deemed “undercapitalized,”
do not currently apply to the Bank, such provisions may affect the terms of this
Agreement if during its Term the Bank should be deemed undercapitalized by
either the OTS or the FDIC. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Employee and a
duly authorized representative of the Bank.

 

(b) Any waiver by either party of a breach of any provision of this Agreement
shall not operate as to be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.

 

(c) Employee’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, such rights shall not be subject to
commutation, encumbrance or the claims of Employee’s creditors, and any attempt
to do any of the foregoing shall be void. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Bank and its successors and
those who are its assigns under Section 12.

 

(d) This Agreement does not create, and shall not be construed as creating, any
rights enforceable by a person not a party to this Agreement (except as provided
in subsection (c) above).

 

(e) The headings in this Agreement are solely for the convenience of reference
and shall be given no effect on the construction or interpretation of this
Agreement.

 

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. It shall be governed by and construed in accordance with
the laws of the State of California, without giving effect to conflict of laws,
except where federal law governs.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and Employee have executed this Agreement to be
effective as of the day and year written above.

 

BANK:

      COMMERCIAL CAPITAL BANK, FSB             By:   /S/    DAVID S.
DEPILLO                         David S. DePillo                 Vice Chairman
and Chief Operating Officer        

Address:   8105 Irvine Center Drive

       

         Suite 1500

       

         Irvine, CA 92618

EMPLOYEE:

     

/s/    STEPHEN H. GORDON        

--------------------------------------------------------------------------------

Stephen H. Gordon

       

Address:

   

 

- 11 -